Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-5, 7-15, 17, 20-21, 28, and 32-34 are pending.

2. Applicant’s IDSs, filed 6/21/2019 and 1/17/2020, are acknowledged and have been considered. 

3.  Claim 28 is objected to because the phrase “bonded a ligand” should read “bonded to a ligand”. 

Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 1, 21, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) The word “such as” which precedes “IgG” (claims 1, 21, 33) and “a plasmapheresis system””(claim 32), as well as “e.g.” (recited in claim 34) renders the claim unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is unclear whether the claims are limited to 3-6 monomers, or whether (for example) they include 7 or more, 10 or more, etc. 

Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7. Claims 1-5, 10, 20 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryntesson et al. (WO 2008/153472).

With respect to base claim 1, Bryntesson teaches a method of purifying a human polyclonal IgG on protein A chromatography resin using a three-column system packed with Protein A chromatography resin (p. 16, lines 10-15; p. 18, lines 11-15).

With respect to step (a) Bryntesson teaches loading (“contacting”) the Protein A column MabSelect SuRe. As is evidenced by the attached Datasheet,  Mabselect Sure is composed of a rigid, high-flow agarose matrix, which is considered “a solid support” and an alakali-stabilized protein A-derived ligand from one of the IgG-binding domains of Protein A  with a C-terminal cysteine, which enables single-point attachment to the matrix and which is accordingly considered to meet the limitation “a solid support covalently bonded to a ligand that specifically binds to the immunoglobulin”. 

Bryntesson teaches conditions such as column loading with hIgG in buffer, which is considered “under conditions sufficient for non-covalent binding of the immunoglobulin in the biological fluid to the ligand”). (see p, 16, lines 26-27 and p. 18, lines 1-5). 

With respect to step (b), Bryntesson teaches column elution from the absorbent as by changing conditions such as conductivity and/or pH gradients (p. 12, lines 6-8) and further teaches a yield of the antibody at 96% (“at least 55% of the immunoglobulin present in the biological fluid is extracted into the elution solution”) (Table 2 on p. 18). 

Claim 2 is included because Bryntesson teaches directing the outflow from the first absorbent to the second absorbent and redirecting the feed to the 2nd absorbent (claims 2; p. 8, lines 5-6) which is considered to meet the limitation that the contacting step (a) is repeated “at least once prior to step (b) which is the elution step because two separate feeds would have been directed to the 2nd absorbent; the feed which is the output from the feed passed over the 1st absorbent and the feed which is redirected to the 2nd absorbent prior to the elution step. 



Claim 4 is included because Bryntesson teaches as noted supra that the yield was 95%, which is considered to meet the limitation that “at least 75% of the immunoglobulin in the biological fluid is extracted form the biological fluid”. 

Claim 5 is included because Bryntesson teaches as noted supra passing the cell culture supernatant through a MabSelect SuRe column, which is considered “a container comprising the solid support”. 

Claim 10 is included because Bryntesson teaches as noted supra using the Protein A chromatography resin MabSelect, which is considered to meet the limitation that the ligand is a protein from Staphylococcus.

Claim 20 is included because Bryntesson teaches as noted supra purification of polyclonal IgG on the protein A chromatography resin (p. 16, lines 10-11). 

Claims 33-34 are included because Bryntesson teaches as noted supra using Mabselect Sure which is considered “a solid support covalently bonded to a ligand that specifically binds to immunoglobulin”. Bryntesson also teaches that the columns were packed with MabSelect Sure (p. 18, lines 12-13), the column being considered “a container comprising” the solid support covalently bonded to a ligand that specifically binds to immunoglobulin. Note that with respect to the method steps which follow the claimed product “apheresis system”, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. However, it is noted that the method steps are taught above. 

The reference teachings anticipate the claimed invention.

8. Claims 1-5, 10-12, 20 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celniker et al. (US 2008/0050368).

With respect to base claim 1 and claim 4, Celniker teaches a method of purifying a an IgG4 antibody using protein A sepharose. (¶s 169-171)

With respect to step (a) Celniker teaches loading (“contacting”) conditioned culture supernatant (“biological fluid) which contained the antibody onto Protein A Sepharaose column (¶169-171). As is evidenced by the attached Datasheet, Protein A Sepharose columns are prepared by covalently coupling recombinant Protein A to cross-linked Sepharose beads (under “notes”) and are high binding to IgG (under “Features). The solid support is accordingly considered to be the agarose beads and the element the limitation that the “support covalently bonded to a ligand that specifically binds to the 

With respect to step (b), Celniker teaches eluting the antibody as for example with 0.1 M Glycine, 100 mM NaCl, pH3 (¶169) (“contacting the solid support with an elution solution under conditions where by the non-covalently bound immunoglobulin is released from the ligand and into the elution solution”. )

Celniker does not teach that “at least 55%” or “at least 75%” of the immunoglobulin present in the biological fluid is extracted into the elution solution. However, given that the same ethod steps of purification were used, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  Therefore, one of ordinary skill would recognize that the same method steps comprising administering the two antigens would also be able to have the yield of antibody. In addition, since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference generated antibodies do not have the binding specificities recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Claim 3 is included because Celniker teaches as noted supra purification of the immunoglobulin. 

Claim 5 is included because Celniker teaches as noted supra passing the cell culture supernatant through a Protein A Sepharose column (the column which is prepaked with the beads is considered “a container comprising the solid support”). 

Claim 10 is included because Celniker teaches as noted supra using the Protein A ligand, which is considered to meet the limitation that the ligand is a protein from Staphylococcus.

Claims 11-12 are included because, 169 Celniker teaches elution at pH 3 and then subsequent neutralization at pH 7.0 (¶s143, 171)

Claim 20 is included because Celniker teaches as noted supra purification of polyclonal IgG on the protein A chromatography resin. 

Claims 33-34 are included because Celniker teaches as noted supra using Protein A Sepharose which is considered “a solid support covalently bonded to a ligand that 

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.  Claims 1-5, 8-10, 17, 20 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10 and 33-34  above, and further in view Sowemimo-Coker (US 2012/0219633, IDS Ref of 6/21/2019) and Smith (WO 2006/076480, IDS Ref. of 1/17/2020).

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the solid support are beads (claim 8) with a diameter of about 30-80 um (claim 9). 

The teachings also differ in the recitation that beads are covalently bonded to ligand that specifically binds to an IgG molecule and are located within a pocket on the inner surface of a bag and a mesh lining on the inner surface (claims 17 and 32).

Sowemimo-Coker teaches a device for removing immunoglobulin from a biological fluid that contains immunoglobulins, which includes a container that includes a bag containing immunoglobulin-binding media therein. (¶s4-6, 13) 

Sowemimo-Coker teaches that the immunoglobulin-specific binding media includes beads in the bag which includes a porous element that retains the beads as the 

Sowemimo-Coker teaches that the binding media are typically treated or modified with a functional group so as to provide the desired binding specificity and such as Protein and/or Protein G linked-thereto (¶41). 

Sowemimo-Coker teaches that the beads can be of any suitable diameter but are typically in the range from about 10-500 micrometers in diameter (¶39). 

Smith teaches a targeted apheresis for the treatment of Rheumatoid Arthritis which includes using an immunosorbent device such as a Prosorba-Column that contains Protein A covalently bound to inert silica granules (p. 1 last line and spanning to page 2 first line). Smith further teaches that that in a preferred embodiment human IgG from patients with RA is immobilized by chemically coupling it to an insoluble support matrix such as agarose beads (p. 3, lines 4-8; p. 4, lines 11-13). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular solid support the agarose matrix having a covalently attached ligand such as Protein A which Bryntesson teaches can be used in purifying IgG with beads which Sowemimo-Coker can be held in a bag that includes an inner surface and a mesh lining on the inner surface to hold the beads as taught by Sowemimo-Coker or the altered IgG which is immobilized by chemically coupling to agarose beads as taught by Smith for the agarose matrix MabSelect Sure in a method of IgG purification as taught by Bryntesson.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Sowemimo-Coker teaches that beads having such diameters can be used for specific binding of an immunoglobulin, and Smith further teaches that it was known include ligands such as Protein A covalently bond to granules as well as immobilized human IgG to agarose beads. One of skill in the art would accordingly be motivated to include ligands such as Protein A or immunoglobulins to a solid support such as beads and to have further included beads having a diameter of about 30-80 um giving the teachings of Sowemimo-Coker that beads such as part of immunoglobulin binding media can have this diameter. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

s 1-5, 7, 10, 20 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10, 20 and 33-34  above, and further in view of Leventhal et al. (WO 95/31209).

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the solid support is an inner surface of the container. Bryntesson as noted supra teaches that the solid support which is considered the agarose matrix is packed within a column.

Leventhal teaches passing plasma over a column that is coupled to protein which binds to the immunoglobulin and removes it from the plasma (abstract; p. 8, lines 15-16). The column which is coupled to an immunoglobulin binding ligand is considered to be compatible with the limitation of “an inner surface of the container”. 

Leventhal teaches that the immunoglobulin-binding protein coupled to the column is selected from Protein A, protein G and anti-human immunoglobulin antibodies (p. 8, lines 26-30). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular solid support the agarose matrix having a covalently attached ligand such as Protein A which Bryntesson teaches can be used in purifying IgG with a column that is coupled to a ligand such as Protein A. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Leventhal teaches that such solid supports are also useful for separating antibodies from a biological fluid. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

12.  Claims 1-5, 10, 13, 20, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10, 20 and 33-34  above, and further in view of Gjerde (US 2016/0017272, IDS Ref of 6/21/2019) and McCaw (Evaluation of a novel methacrylate-based protein A resin for the purification of immunoglobulins and Fc-fusion proteins” 2014).

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.



Gjerde teaches columns that can accommodate a variety of flow rates of liquid passing through the media such as those with a range of 20, 30 and 40 mL/min (¶108). Gjerde teaches that the column can be a Protein A resin bead column (¶s239, 447). 

McCaw teaches various Protein A resin columns with flow rates having the capacity of 50, 165 and 250 mL/min (p. 1127, last ¶). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular column with MabSelect Sure resin Bryntesson teaches can be used in purifying IgG with a column that have a flow rate between about 20-120 ml/ml. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Gjerde and McCaw teaches that columns having such flow-rate capacity were commercially available. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

13.  Claims 1-5, 10, 14, 20 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10, 20 and 33-34 above, and further in view of Zhou (ANal. Chem, 1999, 71, 115-118) and Thermo Fisher (“Selection of column length and particle size for high resolution, fast LC and LC/MS”), 2010). .

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the biological fluid passing through the containing has a backpressure of between about 10-100 mmHg (claim 14).

Zou teaches Protein A and human IgG immobilized on a membrane stationary phase (abstract) and that the column developed provided low back pressure (p. 118 in “conclusion”). 

Thermo Fisher printout teaches various backpressure across length columns. The printout in Fig. 5 teach low back pressures, particularly at lower flow-rates.

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the primary references Bryntesson teaches using affinity chromatography columns such as MabSelect SuRe for the purification of IgG. While the reference does not teach a back-pressure, Zou teaches that affinity columns were known that provided low back pressure and the Termo Fisher printout teaches various backpressure across various column lengths. Accordingly and in absence of evidence to the contrary, it would appear that suing the currently recited backpressure of about 10-100 mmHgh would be optimization well within the skill of the ordinary artisan. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  Claims 1-5, 10, 15, 20 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10, 20 and 33-34 above, and further in view of Natarajan et al. (Protein A chromatography at high titers” 2013). 

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.

Bryntesson as noted supra teaches an antibody yield of 96%.

The prior art teachings differ from the claimed invention in the recitation that the container has a capacity to bind to at least 90% of the immunoglobulin present in the biological fluid prior to step (a) (claim 15). 

Natarajan teaches that Protein A affinity chromatography is used as a primary capture step in the purification of nearly all commercial monoclonal antibody products because it ensures great than 95% purity couple with high yield of greater than 95% in a single step (p. 2445, 1st ¶). 

st ¶). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the primary references Bryntesson teaches using the Protein A MabSelect SuRe for the purification of IgG with a yield of 96% of IgG. Natarajan further teaches that Protein A affinity resins are commercially available with the capacity to ensure yields of greater than 95% and further teaches loading a Protein A chromatography to 100% breakthrough. Accordingly and in absence of evidence to the contrary, it would appear that the protein A chromatography resin sued by Bryntesson would have the capacity to bind at least 90% of immunoglobulin present in the biological fluid prior to the contacting step or that choosing the particular Protein A resin with such a capacity would be would be optimization well within the skill of the ordinary artisan. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  Claims 1-5, 10-12, 20-21 and 33-34  are rejected under 35 U.S.C. 103 as being unpatentable over Bryntesson et al. (WO 2008/153472), as applied to claims 1-5, 10, 20 and 33-34 above, and further in view of Bian et al. (US 2016/0122385).

The prior art teachings of Bryntesson et al. (WO 2008/153472) is discussed supra.

The prior art teachings differ in the recitation that the elution solution has a pH of between about 2-3 (claim 12) 

The teachings further differ in the recitation that the solid support covalently bonded to the ligand that specifically binds to non-immunoglobulin component in the initial biological fluid under conditions sufficient for non-covalent binding of the non-immunoglobulin component in the initial biological fluid and removing the bound non-immunoglobulin components to obtain a non-immunoglobulin component-reduced biological fluid enriched for immunoglobulin. (claim 21). 

Bian teaches methods for removing contaminants from a sample that contains an Fc-containing protein such as an antibody which employ a Protein A ligand (¶7). Bian teaches binding of the Fc-containing protein to an immobilized Protein A ligand such that the antibody binds to the Protein A ligand and obtaining an elution pool that contain the antibody using a pH gradient such that protein aggregates, which are considered “a non-immunoglobulin component” are removed prior to the elution of the antibody  (¶s8, 10, 28; claim 1). 

Bain teaches that the pH gradient includes from a high pH of about 5 to a low pH of about 3.0, which is within a range that includes “about 3.0” (¶17). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included and elution solution having a pH of “about 3.0” as well as having used a Protein A affinity chromatography support to have bound a non-immunoglobulin component and then removed the non-immunoglobulin component using the elution gradient as taught by Bian in the method of purifying an antibody using Protein A resin as taught by Bryntesson. Those of skill in the art would have had reason to do so because using pH gradients that include a pH of about 3.0 for the elution of non-immunoglobulin components bound to a Protein A resin prior to elution of the desired target antibody were well known in the art as taught by Bian. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For 

March 4, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644